DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Initial Note
	The supplemental response and amendment filed on 10/13/2021 has been reviewed and is entered.

This application is in condition for allowance except for the following formal matters:

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure contains more than 150 words.  MPEP states that the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
For claim 1, the claim limitation “applying the surrogate soft tissue device to a subject over the artifact source to provide a soft tissue boundary in the image segmentation...” in lines 7-8 should be amended to read -- applying the surrogate soft tissue device to the subject over the artifact source 
For claim 1, the claim limitation “acquiring MR scan data of the subject, and MR scan data of the surrogate soft tissue device...” in line 9-10 should be amended to read -- acquiring MR scan data of the subject and of the surrogate soft tissue device--.
For claim 10, the claim limitation “...a processor causes the to perform...” in line 2 should be amended to read –a processor causes the processor to perform--.
	For claim 11, the claim limitation “a nuclear scanner that acquires nuclear scan...” in line 4 should be amended to recite –a nuclear scanner that acquires nuclear scan data--.
	For claim 11, the claim limitation “...an MR scanner...” in line 10 should be amended to read –the MR scanner--.
	For claim 11, the claim limitation “...a subject’s body...” in line 13 should be amended to read –the 
	For claim 11, the claim limitation “segment the MR image, wherein the artifact source provides a soft tissue boundary in image segmentation” in lines 16-17 should be amended to read -- segment the MR image 
	For claim 20, the claim limitation “acquiring MR scan data and the surrogate soft tissue device...” in line 4 should be amended to read -- acquiring MR scan data of a subject and the surrogate soft tissue device--.
	For claim 20, the claim limitation “...correction factors from the segmented MR...” in line 8 should be amended to read -- correction factors from the segmented MR image data--.
	For claim 21, the claim limitation “A computer-readable medium carrying software for controlling a processor to perform the method according to claim 20” should be amended to read -- A non-transitory computer-readable medium carrying software for controlling a processor to perform the method according to claim 20--.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793